Citation Nr: 0811158	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  05-08 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1973 to August 
1976, with additional service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for bilateral hearing loss.


FINDING OF FACT

1.  The veteran's high-frequency sensorineural hearing loss 
in his left ear existed prior to service and was not 
aggravated in service.  The veteran's current left ear 
hearing loss is not related to service or any aspect thereof, 
including noise exposure.

2.  The veteran's current hearing loss in right left ear 
first manifested many years after service is not related to 
service or any aspect thereof, including noise exposure.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
the veteran's active service.  38 U.S.C.A. §§ 1110, 1112, 
1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §  3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, in active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R § 3.303 (2007).  

When no preexisting condition is noted at the time a veteran 
enters service, the presumption of soundness arises and the 
veteran is presumed to have been sound upon entry.  The 
presumption of soundness may only be rebutted by clear and 
unmistakable evidence that the veteran's disability was both 
preexisting and not aggravated by service. Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. §  
3.304(b) (2007).  

Preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
C.F.R. § 3.306 (2007).  Aggravation may not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.

Service connection for some disorders, including 
sensorineural hearing loss, will be rebuttably presumed if 
manifested to a compensable degree within a year following 
active service.  38 U.S.C.A. §§1101, 1112, 1113, 1137 (2007); 
38 C.F.R. § 3.307, 3.309 (2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2007).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible.  Lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Impaired hearing will be considered a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or 
more; when the thresholds for at least three of these 
frequencies are 26 decibels; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2007).

The veteran claims that his currently diagnosed bilateral 
hearing loss was caused by noise exposure that he incurred in 
service, or in the alternative, that his in-service noise 
exposure aggravated his preexisting hearing loss.  
Parenthetically, the Board notes that in its March 2004 
rating decision, the RO found that the veteran had hearing 
loss that preexisted service, but was not shown to be 
aggravated beyond its natural progression during service.

The veteran contends, in written statements and in testimony 
before the RO, that he incurred acoustic trauma during 
service while fueling helicopters and driving a petroleum, 
oil, and fuel truck.  The veteran acknowledges that he was 
provided with hearing protection, but alleges that such 
protection was insufficient to block out all the noise he 
encountered.  In support of his claim, the veteran has 
submitted statements from his sister and brother, in which 
both siblings maintain that they noticed the veteran's 
hearing problems shortly after he returned home from service.

The veteran's service medical records show that on 
examination in August 1973 prior to his entry into active 
service, he was given an audiogram, the results of which, in 
pure tone thresholds, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
--
35
LEFT
15
20
20
--
40

These results reflect high frequency hearing loss in the left 
ear that meets VA criteria for a disability.  38 C.F.R. §  
3.385 (2007).  Since left ear hearing loss was noted on 
examination prior to the veteran's entry into service, the 
presumption of soundness does not apply.  Therefore, high 
frequency hearing loss in the left ear existed prior to 
service.  38 U.S.C.A. §§ 1110, 1111; 38 C.F.R. §§ 3.6, 
3.304(b).  Conversely, while the results of the veteran's 
August 1973 audiogram indicate some high frequency hearing 
loss in the right ear, they are insufficient to constitute a 
disability by VA standards.  38 C.F.R. §  3.385 (2007).  
Since right ear hearing loss was not noted on examination 
prior to the veteran's entry into service, the presumption of 
soundness applies with respect to that ear.  38 C.F.R. § 
3.304(b) (2007).

The veteran's service personnel records show that the he 
served as a petroleum storage specialist stationed at Fort 
Benning, Georgia.  The veteran now claims that he was 
routinely exposed to acoustic trauma in the course of his 
military duties.  He also maintains that on one occasion 
during service, he reported to sick call because of hearing 
problems and was diagnosed with hearing loss.  However, that 
contention is not supported by the veteran's service medical 
records.  Those records show that in January 1975, the 
veteran was treated for complaints of an ear ache and 
accompanying sore throat.  There is no indication, however, 
of any other complaints, treatment, or diagnoses of ear 
problems during service.  Nor did the veteran complain of 
hearing trouble on examination prior to his separation from 
service in August 1976.  Audiological evaluation on 
separation showed high-frequency hearing levels that were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
--
10
LEFT
15
10
10
--
10

While the results indicate some high frequency hearing loss, 
they are insufficient to constitute a disability by VA 
standards with respect to either the veteran's left or right 
ear.  38 C.F.R. §  3.385.  

Given that the service medical records reflect improvement, 
rather than worsening, of hearing in the veteran's left ear 
over the course of his active service, his left ear hearing 
loss can not be considered to have been aggravated by 
service.  38 C.F.R. § 3.306.  Therefore, the Board finds that 
service connection on the basis of aggravation is not 
warranted because the evidence does not show any increase in 
the veteran's preexisting left ear hearing loss during 
service.

Since a claim for aggravation is improper under the facts of 
this case, the veteran's appeal must be analyzed as a claim 
for direct service connection with respect to his right ear 
hearing loss.  Jensen v. Brown, 19 F.3d 1413 (Fed. Cir. 
1994).

The veteran now asserts that he has had hearing problems ever 
since leaving service.  Nevertheless, he concedes that he did 
not report any hearing problems to VA for many years.  The 
first post-service evidence of hearing loss of record is 
dated in October 2003, more than 27 years after the veteran 
left service.  At that time, the veteran was treated for 
complaints of hearing difficulties at a VA Medical Center.  
He was examined and fitted for hearing aids in both ears.  
The impression was sloping normal to moderately severe 
bilateral sensorineural hearing loss.  It was noted at the 
time that the veteran had been exposed to helicopter noises 
during his three years in the military.  It was also noted, 
however, that the veteran had incurred loud noise exposure 
during his approximately 18 months of post-service employment 
as a railroad track worker.  

In January 2004, the veteran underwent a VA audiological 
examination.  He reported decreased hearing bilaterally with 
intermittent tinnitus, as well as some recent aural fullness 
in his right ear.  In terms of prior noise exposure, the 
veteran stated that he had been subject to acoustic trauma 
during his three years of service as a helicopter refueler 
and his year and a half of employment as a railroad track 
worker.  An audiological evaluation was conducted, the 
results of which, in pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
55
50
55
LEFT
30
45
60
50
60

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 80 in the left ear.  
Additionally, the veteran was given an otoscopic examination, 
which revealed no abnormalities.  He also underwent 
immittance testing, which showed normal tympanic mobility 
bilaterally.  His acoustic reflex thresholds were consistent 
with pure tones.

Based upon her examination of the veteran and a review of his 
claims folder, the VA audiologist found that while the 
veteran's hearing levels fit a diagnosis for bilateral 
sensorineural hearing loss, his condition did not require 
further medical treatment at that time.  Additionally, the VA 
audiologist opined that in view of the veteran's documented 
normal hearing on separation from service, it was less likely 
than not that his current bilateral hearing loss was related 
to his period of active duty.  

In June 2005, the veteran's claims file, including the 
results of his January 2004 examination, his May 2005 hearing 
testimony before the RO, and the statements from his 
siblings, were submitted for additional review by a VA 
examiner.  In a separate June 2005 opinion, the examiner 
again found that there was no relationship between the 
veteran's current bilateral hearing loss and the noise 
exposure that he claimed to have experienced during active 
service. 

The record thereafter shows that the veteran has continued to 
receive treatment for hearing problems.  In December 2007, he 
was treated at the VA Medical Center for complaints of 
worsening hearing in both ears.  Audiometric evaluation 
revealed the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
50
65
70
75
LEFT
40
50
60
70
75

Speech audiometry indicated speech recognition ability of 80 
percent in the right ear and of 72 percent in the left ear.  
The assessment was mild sloping to severe bilateral 
sensorineural hearing loss.  The veteran was fitted with new 
hearing aids in both ears.  Additionally, the VA audiologist 
noted that without the use of hearing aids, the veteran would 
likely experience communication difficulties in all listening 
environments.  Significantly, however, the audiologist did 
not offer an opinion as to whether the veteran's bilateral 
hearing loss had been caused or aggravated by his military 
service.  

Given the length of time between the veteran's separation 
from service and the initial record of diagnosis and 
treatment for right ear hearing loss, the veteran is not 
entitled to service connection for that disorder on a 
presumptive basis.  Additionally, in view of the lengthy 
period without evidence of treatment, there is no evidence of 
a continuity of treatment, which weighs heavily against his 
claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997).  Here, there is no evidence establishing any nexus 
between military service and the veteran's hearing loss.  In 
separate opinions dated in January 2004 and June 2005, the VA 
audiologist who examined the veteran and reviewed his claims 
file expressly found that his current bilateral hearing loss 
was not related to his period of active service.  Given that 
there is no competent contrary opinion of record, the Board 
finds that service connection is not warranted.  In this 
regard, the Board finds it unnecessary to schedule the 
veteran for an additional VA audiological examination because 
there is no evidence of record that indicates that the 
veteran's current hearing loss is associated with an event, 
injury, or disease in service, or with any service-connected 
disability.  38 C.F.R. § 3.159(c)(4) (2007).

The Board is sympathetic to the veteran's claims, and those 
of his siblings, that his bilateral hearing loss is related 
to his military service.  However, as lay persons, they are 
not competent to give a medical opinion, diagnosis, or 
etiology of a disorder.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Moreover, while the veteran can describe 
symptoms that he experiences, he lacks the medical competence 
to render a diagnosis of hearing based on these symptoms, or 
to relate them to a particular circumstance, such as any in-
service noise exposure.  Bostain v. West, 11 Vet. App. 124 
(1998); Routen v. Brown, 10 Vet. App. 183 (1997); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (layperson is generally not 
capable of opining on matters requiring medical knowledge).
In sum, the Board finds that the weight of the credible 
evidence demonstrates that the veteran had preexisting 
hearing loss in his left ear that was not aggravated during 
service, and that the veteran's current bilateral hearing 
loss is not related to his active service or to any incident 
therein.  As the preponderance of the evidence is against the 
claim for service connection, the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim. This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in December 2003, a rating 
decision in March 2004, a statement of the case in September 
2004, and a supplemental statement of the case in August 
2005.  Those documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the May 2006 supplemental statement of the 
case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.


ORDER

Service connection for bilateral hearing loss is denied.



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


